Title: From Alexander Hamilton to Harrison Gray Otis, [23 December 1800]
From: Hamilton, Alexander
To: Otis, Harrison Gray



[New York, December 23, 1800]

Burr loves nothing but himself; thinks of nothing but his own aggrandizement, and will be content with nothing, short of permanent power in his own hands. No compact that he should make with any passion in his breast, except ambition, could be relied upon by himself. How then should we be able to rely upon any agreement with him. Jefferson, I suspect, will not dare much. Burr will dare every thing, in the sanguine hope of effecting every thing.
